DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/08/2020.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions


Applicant's election with traverse of claims 40-51 in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that US Restriction practice is applied to this national stage application is found to be persuasive.  Therefore, the restriction is withdrawn.  
Status of Claims

Claims 40-64 are pending in this Office Action.

Specification




Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings





The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "212, 214a, 214, 214b, 216a, 216, 204, 208, 206, 208” these reference number pointing to lines for connection between switch element 218 and 220 or line connections between switch element 224 and 220. The reference number 204, 208 pointing to same line or similarly 208, 206 pointing to same line these discrepancies is shown in Figures 2-6, and 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40-41, 44, 52, 55-56, 59-60, 62, 64-65 are rejected under 35 U.S.C. 10(a) (1)(a)(2) as being anticipated by Sung-Kee Kim et al. (US 2005/0141894 A1) hereinafter “Kim”.
Regarding claim 40, Kim disclose a device for processing an optical signal, the device comprising (Kim: Fig. 2-4, device 200-400, i.e., bi-directional path-switching network (ROADM, OADM), ¶¶ [0043]- [0055]): 
a photonic device arranged between a first input/output and a second input/output (Kim: Fig. 2-4, device 200-400, bi-direction add/drop node 400, photonic device i.e., ADD/Drop multiplexer 431, between plurality of first input/output 410, and second input/output port 420, ¶¶ [0043]- [0055]), the photonic device being in optical communication with the first and second inputs/outputs by a signal path (Kim: Fig. 2-4, photonic device i.e., ADD/Drop multiplexer 431, 430, communicating with first and second I/O 410, 420 respectively, ¶¶ [0043]- [0055]), the signal path for transmission of a first optical signal in a first direction from the first input/output to the second input/output or for transmission of a second optical signal in a second direction from the second input/output to the first input/output (Kim: Fig. 2-4, the signal path for 1st optical signal from fiber 1, 101 connected to terminal 401 to 1st I/O 410 transmitted to second fiber 2, 102 through 2nd I/O 420, to second terminal 402 in first direction path, and likewise 2nd optical signal transmission from 2nd fiber 102 to 2nd I/O 420 to 1st I/O 410 to 1st fiber 101 in second direction, respectively, ¶¶ [0043]- [0055]); 
an optical gain element for receiving the first or second optical signal and outputting an amplified first or second optical signal respectively (Kim: Fig. 2-4, the optical gain element i.e., Amp 432, amplifies the 1st or 2nd optical signals, ¶¶ [0052]- [0054], [0043]- [0055]); and 
a path switching circuit comprising (Kim: Fig. 2-4, the interleaver 413,414, 423, 424, performs path switching between 1st and 2nd fiber in 1st and 2nd directions, and/or amplification path (circulation section) 430, ¶¶ [0043], [0044], [0052], [0045]- [0055]): 
a first signal amplification path connectable between the first input/output and the photonic device for optically coupling the signal path to and from the optical gain element (Kim: Fig. 2-4, 1st signal amplification path (A) that connects 1st terminal 401 through 1st I/O 410, that involves switching ports of 413.1 to 413.4 to 424.2 to 424.3 through the optical gain element 432 and photonic 431 and switching ports of 414.3, 414.2 423.4, 423.1 to terminal 402 and onto optical fiber 102, ¶¶ [0043]- [0055]); and 
a second signal amplification path connectable between the photonic device and the second input/output for optically coupling the signal path to and from the optical gain element (Kim: Fig. 2-4, 2nd signal amplification path  (B) that connects 2nd terminal 402 through 2nd  I/O 420, that involves switching ports of 423.1 to 423.3 to 424.1 to 424.23  through the optical gain element 432 and through photonic device 431 and switching ports of 414.3, 414.1 413.3, 413.1 to terminal 401 and onto optical fiber 101, ¶¶ [0043]- [0055]), wherein the path switching circuit is configured to selectively connect the first signal amplification path or the second signal amplification path into the signal path (Kim: Fig. 2-4, the 1st and 2nd path switching element 410, and 420, selects to connect to 1st amplification path (A) as show above or second signal amplification path (B) as show above,  ¶¶ [0043]- [0055] see Claim 1-2).  
Regarding claim 55, Kim teaches every steps of the method of apparatus claim for processing optical signal and rejected in the same manner as claim 40. 
Regarding claim 52, Kim disclose a reconfigurable optical add/drop multiplexer, ROADM, comprising  
a device for processing an optical signal, the device comprising (Kim: Fig. 2-4, device 200-400, i.e., bi-directional path-switching network (ROADM, OADM), ¶¶ [0043]- [0055]: 
a photonic device arranged between a first input/output and a second input/output (Kim: Fig. 2-4, device 200-400, bi-direction add/drop node 400, photonic device i.e., ADD/Drop multiplexer 431, between plurality of first input/output 410, and second input/output port 420, ¶¶ [0043]- [0055]), the photonic device being in optical communication with the first and second inputs/outputs by a signal path  (Kim: Fig. 2-4, photonic device i.e., ADD/Drop multiplexer 431, 430, communicating with first and second I/O 410, 420 respectively, ¶¶ [0043]- [0055]), the signal path for transmission of a first optical signal in a first direction from the first input/output to the second input/output or for transmission of a second optical signal in a second direction from the second input/output to the first input/output (Kim: Fig. 2-4, the signal path for 1st optical signal from fiber 1, 101 connected to terminal 401 to 1st I/O 410 transmitted to second fiber 2, 102 through 2nd I/O 420, to second terminal 402 in first direction path, and likewise 2nd optical signal transmission from 2nd fiber 102 to 2nd I/O 420 to 1st I/O 410 to 1st fiber 101 in second direction, respectively, ¶¶ [0043]- [0055]);  
an optical gain element for receiving the first or second optical signal and outputting an amplified first or second optical signal respectively (Kim: Fig. 2-4, the optical gain element i.e., Amp 432, amplifies the 1st or 2nd optical signals, ¶¶ [0052]- [0054], [0043]- [0055]); and 
a path switching circuit comprising (Kim: Fig. 2-4, the interleaver 413,414, 423, 424, performs path switching between 1st and 2nd fiber in 1st and 2nd directions, and/or amplification path (circulation section) 430, ¶¶ [0043], [0044], [0052], [0045]- [0055]):
a first signal amplification path connectable between the first input/output and the photonic device for optically coupling the signal path to and from the optical gain element (Kim: Fig. 2-4, 1st signal amplification path (A) that connects 1st terminal 401 through 1st I/O 410, that involves switching ports of 413.1 to 413.4 to 424.2 to 424.3 through the optical gain element 432 and photonic 431 and switching ports of 414.3, 414.2 423.4, 423.1 to terminal 402 and onto optical fiber 102, ¶¶ [0043]- [0055]); and 
a second signal amplification path connectable between the photonic device and the second input/output for optically coupling the signal path to and from the optical gain element (Kim: Fig. 2-4, 2nd signal amplification path  (B) that connects 2nd terminal 402 through 2nd  I/O 420, that involves switching ports of 423.1 to 423.3 to 424.1 to 424.23  through the optical gain element 432 and through photonic device 431 and switching ports of 414.3, 414.1 413.3, 413.1 to terminal 401 and onto optical fiber 101, ¶¶ [0043]- [0055]), 
wherein the path switching circuit is configured to selectively connect the first signal amplification path or the second signal amplification path into the signal path (Kim: Fig. 2-4, the interleaver 413,414, 423, 424, performs path switching for bi-direction transfer of optical signal between 1st and 2nd fiber in 1st and 2nd directions respectively, and selectively connect the paths for optical signals to/from first or second direction by passing the first or second optical signals to be received by amplifier 432 and routed through OADM and the pass-throw output is routed to desire fiber depending what direction is from, amplification path (circulation section) 430, ¶¶ [0043], [0044], [0052], [0045]- [0055]).
Regarding method claim 64, is interpreted and rejected in the same manner as claim 52. 
Regarding claim 41, Kim disclose the device of claim 40, wherein the path switching circuit is configured to selectively connect the first signal amplification path into the signal path (Kim: Fig. 2-4, the interleaver 413, 414, 423, 424, performs path switching between 1st and 2nd fiber in 1st and 2nd directions, and/or amplification path (circulation section) 430, ¶¶ [0043], [0044], [0052], [0045]- [0055]), such that: the first input/output is optically coupled to the optical gain element (Kim: Fig. 2-4, 1st  terminal 401, 1st I/O 410, optically coupled to the optical gain element 432, through switch/interleaver 413, 424, ¶¶ [0051]-[0054], [0043]- [0055], claim 1); the optical gain element is optically coupled to the photonic device (Kim: Fig. 2-4, the optical gain element 432, optically coupled to the photonic device 431, ¶¶ [0052], [0043]- [0055], claim 1); and the photonic device is optically coupled to the second input/output (Kim: Fig. 2-4, the  photonic device 431 is optically coupled with the 2nd I/O 420 through switch 414 to 423 ports 414.3 to 414.2 to 423.4 to 423.1 to and 2nd terminal 402 onto the fiber 102 ¶¶ [0049]- [0050], [0044]- [0055], claim 1).
Regarding method claim 56, is interpreted and rejected in the same manner as claim 41. 
Regarding claim 44, Kim disclose the device of claim 40, wherein the path switching circuit is configured to selectively connect the second signal amplification path into the signal path(Kim: Fig. 2-4, the interleaver 413, 414, 423, 424, performs path switching between 1st and 2nd fiber in 1st and 2nd directions, and/or amplification path (circulation section) 430, ¶¶ [0043], [0044], [0052], [0045]- [0055]), such that: the first input/output is optically coupled to the photonic device (Kim: Fig. 2-4, 1st  terminal 401, 1st I/O 410, optically coupled to the photonic device OADM, through switch/interleaver 413, 424, ¶¶ [0051]-[0054], [0043]- [0055], claim 1); the photonic device is optically coupled to the optical gain element (Kim: Fig. 2-4, the optical gain element 432, optically coupled to the photonic device 431, ¶¶ [0052], [0043]- [0055], claim 1); and the optical gain element is optically coupled to the second input/output (Kim: Fig. 2-4, the  photonic device 431 is optically coupled with the 2nd I/O 420 through switch 414 to 423 ports 414.3 to 414.2 to 423.4 to 423.1 to and 2nd terminal 402 onto the fiber 102 ¶¶ [0049]- [0050], [0044]- [0055], claim 1).
Regarding method claim 59, is interpreted and rejected in the same manner as claim 44. 
Regarding claim 65, Kim disclose the device of claim 40, wherein the signal path is selectively for transmission of the first optical signal in the first direction from the first input/output to the second input/output and for transmission of the second optical signal in the second direction from the second input/output to the first input/output (Kim: Fig. 2-4, the signal path for 1st optical signal from fiber 1, 101 connected to terminal 401 to 1st I/O 410 transmitted to second fiber 2, 102 through 2nd I/O 420, to second terminal 402 in first direction path, and likewise 2nd optical signal transmission from 2nd fiber 102 to 2nd I/O 420 to 1st I/O 410 to 1st fiber 101 in second direction, respectively, ¶¶ [0043]- [0055]), wherein the first optical signal is transmitted through the photonic device in the first direction (Kim: Fig. 2-4, 1st signal amplification path (A) that connects 1st terminal 401 through 1st I/O 410, that involves switching ports of 413.1 to 413.4 to 424.2 to 424.3 through the optical gain element 432 and photonic 431 and switching ports of 414.3, 414.2 423.4, 423.1 to terminal 402 and onto optical fiber 102, ¶¶ [0043]- [0055]), and wherein the second optical signal is transmitted through the photonic device in the second direction (Kim: Fig. 2-4, 2nd signal amplification path  (B) that connects 2nd terminal 402 through 2nd  I/O 420, that involves switching ports of 423.1 to 423.3 to 424.1 to 424.23  through the optical gain element 432 and through photonic device 431 and switching ports of 414.3, 414.1 413.3, 413.1 to terminal 401 and onto optical fiber 101, ¶¶ [0043]- [0055]).
Regarding claim 60, Kim disclose the method of claim 55, further comprising optically amplifying the optical signal downstream of the photonic device in the first direction; or, further comprising optically amplifying the optical signal upstream of the photonic device in the second direction (Kim: Fig. 2-4, 2nd signal amplification path  (B) that connects 2nd terminal 402 through 2nd  I/O 420, that involves switching ports of 423.1 to 423.3 to 424.1 to 424.23  through the optical gain element 432 and through photonic device 431 and switching ports of 414.3, 414.1 413.3, 413.1 to terminal 401 and onto optical fiber 101, ¶¶ [0043]- [0055]); or, wherein the photonic device is polarization-sensitive and the signal path comprises a polarization-sensitive signal path.

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 42, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Kee Kim et al. (US 2005/0141894 A1) hereinafter “Kim” in view of Benoit Clouet et al., (EP 2878089 B1, see translation attached) hereinafter “Clouet”.  
Regarding claim 42, Kim disclose the device of claim 40, wherein the optical gain element is selectively configurable to optically amplify the first optical signal upstream of the photonic device in the first direction (Kim: Fig. 2-4, the first optical gain element 432, optically coupled to the photonic device 431, ¶¶ [0052], [0043]- [0055], claim 1).
Kim does not expressly disclose second amplifier for amplifying the first optical signal upstream of the photonic device.  
However, Clouet disclose second amplifier for amplifying the first optical signal upstream of the photonic device (Clouet: Fig.1, second optical amplifier 31, upstream of photonic device (includes elements 32, 35, 33) between to amplifier first optical amplifier 36 and second amplifier 31, wherein second amplifier 31 is upstream of photonic device (i.e., OADM, WSS) see page 3-4 last paragraphs and first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include additional amplifier at the input of the photonic device or upstream of photonic device as taught by Clouet in order to pre-amplify the received the first optical signal that has been received from an span that effected the signal due to the fiber transmission loss before passing through or dropping the wavelength at the photonic device.  One of the advantages of this method is that the power level of a channel signal is derived the WDM signal without previous wavelength demultiplexing. So, the channel power level of an emitted or a received channel signal can be optionally adjusted. See Clouet page 2, last paragraph & [MPEP 2143.I (A-D).
Regarding method claim 57, is interpreted and rejected in the same manner as claim 42. 
Claims 43, 45-46 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Kee Kim et al. (US 2005/0141894 A1) hereinafter “Kim” in view of Masahiro Sakauchi (JP 2014127796 A see translation attached) hereinafter “Sakauchi”.
Regarding claim 43, Kim disclose the device of claim 40, but does not expressly disclose wherein the optical gain element is selectively configurable to optically amplify the second optical signal downstream of the photonic device in the second direction.
However, Sakauchi disclose wherein the optical gain element is selectively configurable to optically amplify the second optical signal downstream of the photonic device in the second direction (Sakauchi: Fig.13, OADM unit 0612, bidirectional SMF fiber 0613 second optical amplifier 0604, downstream of photonic device 0606 i.e., OADM, amplifies the upstream optical signal (short or long wavelength) in second direction opposite to first direction downstream, see page 2, paragraph for description of figure 13 and similarly the first optical signal downstream of the photonic device 0606 amplifies in first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include additional amplifier at the output of the photonic device such as OADM as taught by Sakauchi in order to adjust the power level of the second optical signal after being subject by add or drop channel at the OADM, thus this amplifier can adjust the overall signal power of second signal after OADM. See t page 2, & [MPEP 2143.I (A-D).
Regarding method claim 58, is interpreted and rejected in the same manner as claim 43. 
Regarding method claim 45, is interpreted and rejected in the same manner as claim 43. 
Regarding claim 46, Kim disclose the device of claim 40, but does not expressly disclose wherein the optical gain element is selectively configurable to optically amplify the second optical signal upstream of the photonic device in the second direction.
However, Sakauchi disclose wherein the optical gain element is selectively configurable to optically amplify the second optical signal upstream of the photonic device in the second direction (Sakauchi: Fig.13, OADM unit 0612, bidirectional SMF fiber 0613, second optical amplifier 0604, upstream of photonic device 0606 i.e., OADM, DCM 0603, amplifies the upstream optical signal (short or long wavelength) in second direction opposite to first direction downstream, see page 2, paragraph for description of figure 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include wherein the optical gain element is selectively configurable to optically amplify the second optical signal upstream of the photonic device in the second direction as taught by Sakauchi in order to adjust the power level of the second optical signal after being subject by add or drop channel at the OADM, thus this amplifier can adjust the overall signal power of second signal after OADM. See t page 2, & [MPEP 2143.I (A-D).

Claims 47, 49, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kazumasa Takabayashi et al., (US 2021/0384709 A1) hereinafter “Kazumasa”.
Regarding claim 47, Kim disclose the device of claim 40, wherein the photonic device comprises but does not expressly disclose a polarization-sensitive device and the signal path comprises a polarization-sensitive signal path.
However, Kazumasa disclose wherein the photonic device comprises a polarization-sensitive device and the signal path comprises a polarization-sensitive signal path (Kazumasa: Fig.6-8, integrated photonic device 21, includes polarization-sensitive devices such as PBC 27A. and PR for polarization rotation 26A, polarization combiner PBC 27B, see ¶¶ [0069], [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include wherein the photonic device comprises a polarization-sensitive device and the signal path comprises a polarization-sensitive signal path as taught by Kazumasa in order to avoid crossing of optical waveguides, the incident light (IN) onto the photonic IC chip is amplified by the first SOA and is supplied to the optical modulator by taking a detour around with respect to the U-turn SOA array. The plane of polarization of one of the modulated light components output from the respective IQ modulators is rotated by 90 degrees by the polarization rotator “PR” and combined with the other modulated light component at the polarization beam combiner “PBC”. & [MPEP 2143.I (A-D).
Regarding claim 49, Kim disclose the device of claim 40, wherein the photonic device and the path switching circuit but does not disclose are monolithically integrated in a silicon photonics circuit.
However, Kazumasa disclose wherein the photonic device and the path switching circuit are monolithically integrated in a silicon photonics circuit (Kazumasa: Fig.6-8, integrated photonic device 21, includes array of SOA, 1st and 2nd input/output, waveguides, polarization-sensitive devices such as PBC 27A. and PR for polarization rotation 26A, polarization combiner PBC 27B, are all part of a single package, see ¶¶ [0069], [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include are monolithically integrated in a silicon photonics circuit as taught by Kazumasa in order to avoid crossing of optical waveguides, the incident light (IN) onto the photonic IC chip is amplified by the first SOA and is supplied to the optical modulator by taking a detour around with respect to the U-turn SOA array. The plane of polarization of one of the modulated light components output from the respective IQ modulators is rotated by 90 degrees by the polarization rotator “PR” and combined with the other modulated light component at the polarization beam combiner “PBC”. & [MPEP 2143.I (A-D).
Regarding claim 51, Kim disclose the device of claim 50, but does not expressly disclose wherein the SOA is hybrid integrated with the silicon photonics circuit.
However, Kazumasa disclose wherein the SOA is hybrid integrated with the silicon photonics circuit (Kazumasa: Fig.6-8, integrated hybrid SOA with silicon photonic device 21, array of SOA, 1st and 2nd input/output, waveguides, on a single package, see ¶¶ [0069], [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include are monolithically integrated in a silicon photonics circuit as taught by Kazumasa in order to reduce the cost and power consumption by using hybrid integrated IC that includes SOA and photonic circuit on the same IC, [MPEP 2143.I (A-D).
















Claims 50 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Kim in view of Young-Hun Joo et al., (EP 1427122 A2) hereinafter “Joo”. 
Regarding claim 50, Kim disclose the device of claim 40, does not expressly disclose wherein the optical gain element comprises a semiconductor optical amplifier, SOA.
However, Joo disclose wherein the optical gain element comprises a semiconductor optical amplifier, SOA (Joo: Fig.4, optical gain element i.e., OA 205, photonic device such as wavelength switching bi-directional add/drop multiplexing section 200, OA may be made of unidirectional OA or Pre-doped OA or semiconductor laser amplifier and so forth, see Col. 5, ¶¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to include the optical gain element comprises a semiconductor optical amplifier, SOA as taught by Joo for at least one reducing the cost of expensive optical amplifier with SOA type amplifier among many choices as listed in paragraph [0026], and also to noise or optical loss due to optical crosstalk is suppressed. While suppressing increase in the chip size. see [MPEP 2143.I (A-D).
Regarding method claim 63, is interpreted and rejected in the same manner as claim 50. 

Claims 48, 53-54, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Paola Iovanna et al., (“Future Proof Optical Network Infrastructure for 5G Transport”) hereinafter “Iovanna”. 
Regarding claim 48, Kim disclose the device of claim 40, wherein the photonic device comprises but does not expressly disclose a plurality of signal paths, each signal path being connected to a respective path switching circuit and a respective optical gain element.
However, Iovanna disclose a plurality of signal paths, each signal path being connected to a respective path switching circuit and a respective optical gain element (Iovanna: Fig. 9a & 9b, monolithic-integrated DWDM the photonic device e.g., Mini-ROADM with dual-polarization gain control (DPGC) which also includes a plurality of signal paths e.g., East line port and West line ports, each connected to respective 1x2 switches and with respective SOA amplifiers, See page 8 Col. 2, page 9 Col. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by utilizing a photonic device having a plurality of signal paths that each signal path being connected to a respective path switching circuit and a respective optical gain element as taught by Iovanna so that the system can be deployed in double-ring network wherein the one ring is transmitting downlink signal and other ring in upstream signals. See Iovanna page 8 & [MPEP 2143.I (A-D).
Regarding method claim 61, is interpreted and rejected in the same manner as claim 48. 
Regarding claim 53, Kim disclose the ROADM of claim 52, the ROADM further comprising but does not expressly disclose first and second polarization component add signal paths and first and second polarization component drop signal paths, each signal path being connected to a respective path switching circuit and a respective optical gain element.
However, Iovanna disclose the ROADM further comprising first and second polarization component add signal paths and first and second polarization component drop signal paths, each signal path being connected to a respective path switching circuit and a respective optical gain element (Iovanna: Fig. 9a & 9b, monolithic-integrated DWDM the photonic device e.g., Mini-ROADM with dual-polarization gain control (DPGC) which also includes a plurality of signal paths e.g., East line port and West line ports, each connected to respective 1x2 switches and with respective SOA amplifiers, See page 8 Col. 2, page 9 Col. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by utilizing a photonic device such as Mini-ROADM having first and second polarization component add signal paths and first and second polarization component drop signal paths, each signal path being connected to a respective path switching circuit and a respective optical gain element as taught by Iovanna so that the system can be deployed in double-ring network wherein the one ring is transmitting downlink signal and other ring in upstream signals. See Iovanna page 8 & [MPEP 2143.I (A-D).

Regarding claim 54, Kim disclose the ROADM of claim 52, but does not expressly disclose the ROADM further comprising first and second polarization component add signal paths and first and second polarization component drop signal paths, wherein the first and second polarization component add signal paths are connected to a first polarization-insensitive path switching circuit and a first polarization- insensitive optical gain element, and wherein the first and second polarization component drop signal paths are connected to a second polarization-insensitive path switching circuit and a second polarization-insensitive optical gain element.
However, Iovanna disclose the ROADM further comprising first and second polarization component add signal paths and first and second polarization component drop signal paths (Iovanna: Fig. 9a & 9b, Mini-ROADM with dual-polarization gain control (DPGC), two independent circuit structure one for adding local channel and one for dropping channels, each structure has polarization diversity structure for two TE an TM polarization components, see page 9 Col. 1), wherein the first and second polarization component add signal paths are connected to a first polarization-insensitive path switching circuit and a first polarization- insensitive optical gain element (Iovanna: Fig. 9a & 9b, Mini-ROADM, first and second polarization component TE & TM add signal path see (Fig. 9a bottom of the figure) are connected to polarization-insensitive path switch circuit 1x2, and gain element SOA in each of the TE and TM path components with low loss preferably lossless, see page 9 Col. 1), and wherein the first and second polarization component drop signal paths are connected to a second polarization-insensitive path switching circuit and a second polarization-insensitive optical gain element (Iovanna: Fig. 9a & 9b, Mini-ROADM, first and second polarization component TE & TM drop signal path see (Fig. 9a top of the figure) are connected to polarization-insensitive path switch circuit 1x2, and gain element SOA in each of the TE and TM path components with low loss preferably lossless, See page 8 Col. 2, page 9 Col. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by utilizing a photonic device such as Mini-ROADM having first and second polarization component add signal paths and first and second polarization component drop signal paths, each signal path being connected to polarization-insensitive respective path switching circuit and a respective optical gain element as taught by Iovanna so that the system can be deployed in double-ring network wherein the one ring is transmitting downlink signal and other ring in upstream signals. See Iovanna page 8 & [MPEP 2143.I (A-D).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Shinsuke Tanaka (CN 107395316 A see translation attached) hereinafter “Tanaka”.
Regarding claim 62, Kim disclose the method of claim 55, wherein but does not expressly disclose the optical gain element is polarization-insensitive, and wherein the method further comprises converting a second spot-size of the optical gain element downstream of the polarization-insensitive optical gain element to a third spot-size of the signal path downstream of the optical gain element.
However, Tanaka disclose the optical gain element is polarization-insensitive (Tanka: Fig. 1-16, the optical gain element i.e., SOA 16, 17, amplifying WDM signals into separated polarized wave component TE and TM mode propagation, see page 4-5, last para and continue to next page 5), and wherein the method further comprises converting a second spot-size of the optical gain element downstream of the polarization-insensitive optical gain element to a third spot-size of the signal path downstream of the optical gain element (Tanka: Fig. 1-15,16, the polarization splitting optical coupler 11, can formed by second spot-size converter is the optical gain element i.e., SOA 16, 17, third spot-size convert downstream of SOA 16 of optical fiber 26, see page 4-5, last para and continue to next page 5 and page 11 for figure 15, see claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim by utilizing wherein the method further comprises converting a second spot-size of the optical gain element downstream of the polarization-insensitive optical gain element to a third spot-size of the signal path downstream of the optical gain element as taught by Tanaka in order to increase the transmission capacity in the silicon photonic integrated circuit, wave division multiplexing (WDM) silicon photonic integrated circuit is considered to be a promising application for WDM transmission system with optical communication and to multiplex the plurality of optical wavelength signals are independently modulated for transmission and detection of the silicon device. The optical fiber transmission path of the WDM signal light is input to the light receiving device to the random polarization state is S polarization wave and P polarization mixing in constant efficiency and therefore, light receiving device needs to have such a configuration, in the configuration may be independent of the state of polarization of performing wavelength demultiplexing and optical detection. Therefore, under the condition of not using a particular manufacturing process, using the polarization splitting grating coupler, wherein two types of polarization of input light can pass through the polarization splitting grating coupler with high efficiency waveguide coupling to silicon. See Tanaka background information page 2 & [MPEP 2143.I (A-D).
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Benoit Clouet et al., 	(EP 2878089 B1, see translation attached) 
Young-Hun Joo et al., 	(EP 1427122 A2) 
Paola Iovanna et al., 	“Future Proof Optical Network Infrastructure for 5G Transport” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636